Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed on 10.15.2020. Claims 1-33 have been canceled, and new claims 34-53 have been added. Therefore, claims 34-53 remain pending in this application. 
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

4.	Applicants’ claim for priority of US Application filed on 02.29.2012 is acknowledged. The Examiner takes the US Application date of 02.29.2012 into consideration. 


Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 34-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 34 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: generating a first data file associated with a predefined time period, wherein the first data file includes data that identifies an aggregated amount to be paid by the employer within the predefined time period for application to the personal accounts of the participating employees associated with each respective service provider, and wherein the first data file is generated without receiving billing communications from the at least one service provider; 

Limitation 2: providing access to the first data file to a client application executing on an employer, wherein the first data file is presentable to the client application in a predefined format that is compatible with record-keeping software utilized by the employer; 

Limitation 3: receiving approval from the employer for payment on at least a portion of each of the aggregated amounts included in the first data file; 

Limitation 4: requesting in response to receiving the approval, funds from the employer equal to at least a total of the respective approved amounts included in the first data file;

Limitation 5: generating without receiving billing communications from the service providers, the plurality of data structures associated with the predefined time period, each data structure corresponding to a respective financial institution, wherein each data structure includes data that designates for transfer to the financial institution funds associated with the approved amounts for the employees having personal accounts associated with the respective financial institution, and instructs the financial institution to allocate the designated funds among the personal accounts associated with the respective service provider based on the associated personal account identifier and an amount associated with each employee account, and wherein each data structure is in the data format associated with the respective financial institution for single deposits into multiple accounts;

Limitation 6: transmitting each of the plurality of data structures to the corresponding financial institution.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Generating a first data file associated with a predefined time period, wherein the first data file includes data that identifies an aggregated amount to be paid by the employer within the predefined time period for application to the personal accounts of the participating employees associated with each respective service provider, and wherein the first data file is generated without receiving billing collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Generating a first data file associated with a predefined time period, wherein the first data file includes data that identifies an aggregated amount to be paid by the employer within the predefined time period for application to the personal accounts of the participating employees associated with each respective service provider, and wherein the first data file is generated without receiving billing communications from the at least one service provider; providing access to the first data file to a client application executing on an employer, wherein the first data file is presentable to the client application in a predefined format that is compatible with record-keeping software utilized by the employer; receiving approval from the employer for payment on at least a portion of each of the aggregated amounts included in the first data file; requesting in response to receiving the approval, funds from the employer equal to at least a total of the respective approved amounts included in the first data file; generating without receiving billing communications from the service providers, the plurality of data structures associated with the predefined time period, each data structure corresponding to a respective financial institution, wherein each data structure includes data that designates for transfer to the financial institution funds associated with the approved amounts for the employees having personal accounts associated with the respective financial institution, and instructs the financial institution to allocate the designated funds among the personal accounts associated with the respective service provider based on the associated personal account identifier and an amount associated with each employee account, and wherein each data structure is in the data format associated with the respective financial institution for single deposits into multiple accounts; transmitting each of the plurality of data structures to the corresponding financial institution, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 34 and 46, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing device for generating data structures to enable electronic payments) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the point-of-sale terminal
reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 34 and 46, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “generating, providing, receiving, requesting, generating, transmitting”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 35-45 and 47-53 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,839,434. Although the claims at issue are not identical, they are not the clams are directed to the same invention.

9.	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,978,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

10.	Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,744,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.
Allowable Subject Matter


11.	The cited claims 34-53 will not be considered for allowance until they have been amended to overcome the 35 U.S.C. § 101 rejection of claims 1-20 above, and also a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities 
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

















/GA/Primary Examiner, Art Unit 3627